There was a plea puis darrein continuance — that he had recovered in an action against another defendant, who was a party to the same trespass, and had judgment against him; and neither plaintiff nor defendant had witnesses now ready to prove the trespass, or that it was the same trespass for which damages had before been recovered.
A plea pius darrien continuance is a waiver of all former pleas, and an admission of the declaration; and the defendant not being ready to prove his plea, plaintiff had a verdict and judgment for one penny.
See McDaniel v. Tate, post, 453.